Title: To Thomas Jefferson from Michael Leib, 22 July 1805
From: Leib, Michael
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia July 22nd. 1805
                  
                  In a tour which I lately made into Bucks County, I met with Colonel Piper, a respectable and an influential man there. He informed me that Doctor Logan had been at his house, and had endeavoured to persuade him to support the election of Governor McKean. After having fruitlessly urged every argument he was possessed of to change the mind of Colonel Piper, he informed him, that “he had just received a letter from the President of the United States, exhorting him to use all his influence to procure the re-election of Governor McKean, for that to displace him would be extremely injurious to the republican cause”—
                  The respect and regard I entertain for you, Sir, have rendered it a duty, to give you this information, that you may be apprised of the use which is made of your name in the local affairs of Pennsylvania. You must be persuaded that great sensibility would be excited in this State, could it be believed that the President of the United States would interfere in our elections; and without any other authority than my confidence in you, I have flatly denied any such interference.
                  Permit me to hope, that you will not deem an apology necessary for this communication, when I assure you that it is dictated by the sentiments of sincere respect and esteem of 
                  Your obedient Servant
                  
                     M Leib 
                     
                  
               